J-S21032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: STEVEN WHITERS,                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant



APPEAL OF: STEVEN WHITERS,

                                                    No. 1754 EDA 2014


                    Appeal from the Order May 1, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-MD-0012916-2011

BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                  FILED FEBRUARY 17, 2016

      Appellant Steven Whiters appeals from the order entered in the Court

of Common Pleas of Philadelphia County, which validated a settlement

agreement in response to Appellant’s motion for the return of property. We

affirm.

      The relevant facts and procedural history are as follows: Appellant, his

wife (Cassandra Wise), and their three adult sons (Lennard, Ramon, and

Michael Whiters) lived in a large home at 5864 Woodbine Avenue in

Philadelphia. On January 5, 2010, police officers went to the house with an

arrest warrant for Lennard, and in searching the house for him, the police

discovered nine live marijuana plants, as well as high intensity heat lamps

and video recording equipment, in the basement.

      The police secured a search warrant for the premises, and upon

execution of the search warrant, the police seized eight firearms from the

*Former Justice specially assigned to the Superior Court.
J-S21032-16



locked closet in Appellant’s and his wife’s bedroom.     The police found no

other contraband in the couple’s bedroom.

      The police arrested and filed various charges against Appellant, his

wife, and their three sons.      On December 12, 2011, Appellant filed a

counseled petition seeking the return of his property, i.e., the firearms, and

the petition was held pending trial.

      On July 16, 2013, Appellant, his wife, and their three sons proceeded

to a bench trial, and they were acquitted of all charges. On May 1, 2014,

the trial court approved a settlement agreement between Appellant, who

was represented by counsel, and the Commonwealth, which provided in

relevant part the following:

             [I]t is hereby ORDERED AND DECREED that the firearms
      listed on [the relevant] property receipts . . . be liquidated.1
             The above firearms, along with any ammunition, are to be
      turned over to Locks’ Gun Exchange for liquidation, which is
      located at 6700 Rowland Avenue, Philadelphia, Pennsylvania.
      The guns are to be released only to John Locks, agent of
      Locks’ Gun Exchange. Said firearm and ammunition may not
      be sold, assigned, optioned, given, bequeathed or transferred in
      any manner to [Appellant], Cassandra Wise, Robert Snead or
      anyone acting on her behalf. The net proceeds of the sale of the
      above firearm[s] are to be turned over to [Appellant]. Locks’
      may contact the District Attorney’s Office to receive
      authorization to sell firearms to a particular individual. The
      individual may or may not receive approval to purchase the
      firearms. Verification of said transaction will be done by the
      District Attorney’s Office.
             If it is found that any of the individuals listed above or a
      party acting on their behalf purchase or attempt to purchase the
      firearms covered by this Order, this agreement is null and void.
      All firearms will then be relinquished to the Commonwealth for
      destruction. Any cost incurred by the Commonwealth and/or
      Locks Gun Exchange will be the responsibility of [Appellant].

                                       -2-
J-S21032-16


      --------------------------------------------------------------------
       1
         [Appellant] opposes liquidation, however in light of the fact
      that the Court ordered the same he is agreeable to the above
      arrangement so that he may recoup the monetary value of the
      firearms.
      -------------------------------------------------------------------

Trial Court Order, filed 5/1/14, at 1-2 (emphasis and footnote in original).

      Appellant filed a timely, counseled notice of appeal, and all Pa.R.A.P.

1925 requirements have been met.

      Appellant contends the trial court erred in ordering that Appellant’s

firearms be liquidated. More specifically, he alleges the following:

      Instantly, [A]ppellant first contends that the firearms in
      controversy are not contraband per se, such that there [sic]
      mere possession is unlawful. Second[ ], he personally[ ] is not
      prohibited from possessing firearms[.] Third, [A]ppellant
      contends that in spite of the fact that he resides with his wife. . .
      who is prohibited from possessing firearms he should not be
      precluded as a member of the prohibited person’s
      household from meeting the burden of proof necessary for
      return of his firearms that were seized from their residence.
      Appellant[,] who belongs to a gun club and possessed the
      subject firearms as family heirlooms[,] is a marksman that
      secured the firearms in gun cases under lock in the closet of
      their marital bedroom. Appellant should be allowed to recover
      the firearms and store them some place other than where the
      prohibited person resides.

Appellant’s Brief at 11 (citation to transcript omitted) (bold in original).

      Initially, we note that Appellant’s argument (that for various reasons

the trial court should have ruled he be allowed to recover the firearms and

store them some place other than where his wife resides) overlooks the fact

that he entered into a court-approved settlement agreement with the

Commonwealth whereby he agreed to relinquish the firearms for liquidation

                                      -3-
J-S21032-16


purposes and, in exchange, the Commonwealth agreed to turn over to

Appellant the net proceeds of the sale.

        We have held that return of property actions are civil in nature, but

are also quasi-criminal in character. See Commonwealth v. Landy, 362

A.2d 999 (Pa.Super. 1976). Principles of contract law ordinarily govern the

enforceability of settlement agreements. Mazzella v. Koken, 559 Pa. 216,

739 A.2d 531 (1999). Contract interpretation is a question of law and, thus,

our standard of review is de novo. Ruby v. Abington Memorial Hosp., 50

A.3d 128, 132 (Pa.Super. 2012).

        “Where a settlement agreement contains all of the requisites of a valid

contract, a court must enforce the terms of the agreement.” Mastrioni–

Mucker v. Allstate Ins. Co., 976 A.2d 510, 518 (Pa.Super. 2007) (citation

omitted). “Under ordinary contract law, contracts are enforceable when

parties reach [a] mutual agreement, exchange consideration[,] and have set

forth    terms   of   their   bargain   with   sufficient   clarity.”   Biddle   v.

Johnsonbaugh, 664 A.2d 159, 163 (Pa.Super. 1995) (citation omitted). A

binding agreement exists where all parties come to a “meeting of the minds”

on all essential terms of the agreement. Mastrioni–Mucker, 976 A.2d at

518. Judicial policy favors the settlement of law suits and in the absence of

fraud and mistake the courts will enforce an agreement to settle a legal

dispute. See id.




                                        -4-
J-S21032-16


      Here, as indicated        supra, Appellant entered into         a settlement

agreement.     In examining its plain terms, contrary to Appellant’s current

appellate argument, there is no indication the parties intended for Appellant

to retain and store the firearms some place other than where his wife

resides. Thus, we find no merit to Appellant’s first argument.

      This does not end our inquiry, however, as Appellant alternatively

argues that the footnote in the alleged settlement agreement reveals there

was no “meeting of the minds” on an essential element, i.e., liquidation of

the firearms, and therefore, the alleged settlement agreement is not a valid

contract.

      As indicated supra, the settlement agreement contains the following

footnote: “[Appellant] opposes liquidation, however in light of the fact that

the Court ordered the same he is agreeable to the above arrangement so

that he may recoup the monetary value of the firearms.” Trial Court Order,

filed 5/1/14, at 1 n.1.

      In    examining     the   settlement   agreement,   including    the   subject

footnote, the trial court concluded there was a “meeting of the minds” so as

to form a legally binding contract requiring enforcement of its terms,

including liquidation of the firearms. As the trial court noted:

      Nothing in the [footnote] states that trickery or chicanery was
      involved in resolving the issues between the parties. Nothing is
      raised regarding the voluntariness of the agreement and it is
      also presumed that everyone entered into the agreement
      knowingly. While [Appellant] may have opposed liquidation or


                                        -5-
J-S21032-16


      forfeiture, he agreed to this disposition and as such was bound
      by the terms entered into by his attorney.

Trial Court Opinion, filed 2/27/15, at 3.

      While Appellant may have been unhappy with the sale of his firearms,

the totality of the settlement agreement reveals he understood that

liquidation was going to occur and he was “agreeable.” Thus, we conclude

there was a “meeting of the minds,” whereby both parties mutually assented

to the same thing, i.e., liquidation of the firearms, and Appellant is bound by

the   terms   of   the    settlement   agreement.    See   Prieto   Corp.   v.

Gambone Const. Co., 100 A.3d 602 (Pa.Super. 2014) (explaining the

“meeting of the minds” necessary for a valid contract).

      For all of the foregoing reasons, we affirm.

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                                       -6-
J-S21032-16




              -7-